333 S.W.3d 528 (2011)
George H. KISTER, Respondent,
v.
Karen MOCULESKI, Appellant.
No. ED 93690.
Missouri Court of Appeals, Eastern District, Division Five.
March 8, 2011.
Alan E. Freed, Paule, Camazine & Blulmenthal, P.C., St. Louis, MO, for Appellant.
Craig G. Kallen, Patrick W. Pedano, Kallen Law Firm, LLC, Town & Country, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., and MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Karen C. Moculeski (Wife) appeals from the judgment dissolving her marriage to George H. Kister (Husband) and that divided the parties' marital and separate property and apportioned their debts. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).